 



Exhibit 10.38
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective March 19, 2007,
by and between James Lusk (“Executive”) and ABM Industries Incorporated (“ABM”)
for itself and on behalf of its subsidiary corporations as applicable herein.
WHEREAS, the subsidiaries of ABM are engaged in the building maintenance and
related service businesses, and
WHEREAS, Executive is experienced in the administration, finance, marketing,
and/or operation of such services, and
WHEREAS, ABM and its subsidiaries have invested significant time and money to
develop proprietary trade secrets and other confidential business information,
as well as invaluable goodwill among its customers, sales prospects and
employees, and
WHEREAS, ABM and its subsidiaries have disclosed or will disclose to Executive
such proprietary trade secrets and other confidential business information which
Executive will utilize in the performance of Executive’s duties and
responsibilities as Executive Vice President and under this Agreement; and
WHEREAS, Executive wishes to, or has been and desires to remain employed by ABM,
and to utilize such proprietary trade secrets, other confidential business
information and goodwill in connection with Executive’s employment;
NOW THEREFORE, Executive and ABM agree as follows:

1.   EMPLOYMENT. ABM hereby agrees to employ Executive, and Executive hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.   2.   TITLE. Executive’s title shall be Executive Vice President of
ABM, subject to modification as determined by ABM’s Board of Directors.   3.  
DEFINITIONS. The capitalized terms used in this agreement shall have the
following definitions:

  A.   “AAA” means the American Arbitration Association.     B.   “ABM” means
ABM Industries Incorporated and its successors and assigns.     C.   “Base
Salary” means the salary paid under Paragraph 7A for the applicable Fiscal Year.
    D.   “Board” means the Board of Directors of ABM.

      James Lusk   Page 1 of 14

 



--------------------------------------------------------------------------------



 



  E.   “Bonus” means a performance-based bonus payable under Paragraph 7B of
this Agreement.     F.   “Chief Executive Officer” means the Chief Executive
Officer of ABM.     G.   “Company” means ABM, its subsidiaries, successors, and
assigns.     H.   “Compensation Committee” means the Compensation Committee of
the Board.     I.   “EPS” means earnings per share for the applicable Fiscal
Year as reported by ABM in its Annual Report on Form 10-K.     J.   “Executive”
means James Lusk.     K.   “Extended Term” means the period for which this
agreement is extended under Paragraph 15 of this Agreement.     L.   “Fiscal
Year” means the period beginning on November 1 of a calendar year and ending on
October 31 of the following calendar year or such other period as shall be
designated by the Board as ABM’s fiscal year.     M.   “Initial Term” is the
period beginning on March 19, 2007 and ending March 31, 2009, unless sooner
terminated under Paragraph 16 of this Agreement.     N.   “Insurance
Contribution” means ABM’s contribution to provide group health and life
insurance for Executive and excludes any payment by Executive for such coverage.
    O.   “Just Cause” means (i) theft or dishonesty, (ii) more than one instance
of neglect or failure to perform employment duties, (iii) more than one instance
of inability or unwillingness to perform employment duties,
(iv) insubordination, (v) abuse of alcohol or other drugs or substances
affecting Executive’s performance of Executive’s employment duties,
(vi) material and willful breach of this Agreement, (vii) other misconduct,
unethical or unlawful activity, (viii) a conviction of or plea of “guilty” or
“no contest” to a felony under the laws of the United States or any state
thereof, or (ix) a conviction of or plea of “guilty” or “no contest” to a
misdemeanor involving a crime of moral turpitude under the laws of the United
States or any state thereof.     P.   “Modification Period” means the remainder
of the Initial or the then current Extended Term, as applicable, of this
Agreement, following the change in Executive’s employment status from that of a
full-time employee to that of a part-time employee under Paragraph 14 of this
Agreement.     Q.   “Performance Assessment” means the Chief Executive Officer’s
annual assessment of Executive’s performance against the Performance Criteria.

      James Lusk   Page 2 of 14

 



--------------------------------------------------------------------------------



 



  R.   “Performance Criteria” means the performance criteria for Executive
established annually by the Chief Executive Officer in accordance with
Paragraph 7B of this Agreement.     S.   “Proprietary Information” means
Company’s proprietary trade secrets and other confidential information not in
the public domain, including but not limited to specific customer data such as:
(i) the identity of Company’s customers and sales prospects, (ii) the nature,
extent, frequency, methodology, cost, price and profit associated with services
and products purchased from Company, (iii) any particular needs or preferences
regarding its service or supply requirements, (iv) the names, office hours,
telephone numbers and street addresses of its purchasing agents or other buyers,
(v) its billing procedures, (vi) its credit limits and payment practices, and
(vii) its organization structure.     T.   “Section 162(m)” means Section 162(m)
of the Internal Revenue Code of 1986, as amended, or any successor statute.    
U.   “Significant Transaction” means ABM Industries Incorporated’s acquisition
or disposition of a business or assets which ABM Industries Incorporated is
required to report under Item 2.01 of Form 8-K under the rules and regulations
issued by the Securities and Exchange Commission.     V.   “State of Employment”
means New York.     W.   “Target Bonus” means a percentage of Executive’s Base
Salary as established by the Compensation Committee.     X.   “Total Disability”
means Executive’s inability to perform Executive’s duties under this Agreement
and shall be deemed to occur on the 91st consecutive or non-consecutive calendar
day within any 12 month period that Executive is unable to perform Executive’s
duties under this Agreement because of any physical or mental illness or
disability.

4.   DUTIES & RESPONSIBILITIES. Executive shall assume and perform such
executive or managerial duties and responsibilities as are assigned from
time-to-time by the Chief Executive Officer, to whom Executive shall report and
be accountable.   5.   TERM OF AGREEMENT. This agreement shall end on March 31,
2009, unless sooner terminated pursuant to Paragraph 16 or later extended to an
Extended Term under Paragraph 15 of this Agreement.   6.   PRINCIPAL OFFICE.
During the Initial Term and any Extended Term, as applicable, of this Agreement,
Executive shall be based at a Company office located in the State of Employment
or such other location as shall be mutually agreed upon by Company and
Executive.

      James Lusk   Page 3 of 14

 



--------------------------------------------------------------------------------



 



7.   COMPENSATION. Company agrees to compensate Executive, and Executive agrees
to accept as compensation in full, for Executive’s assumption and performance of
duties and responsibilities pursuant to this Agreement:

  A.   SALARY. An annual salary paid in equal installments no less frequently
than semi-monthly. Executive shall be eligible, at the sole discretion of the
Compensation Committee, to receive a merit increase based on Executive’s job
performance or for any other reason deemed appropriate by the Compensation
Committee.     B.   BONUS. Subject to subparagraphs (iii), (iv) and (v) below,
Executive shall be entitled to a Bonus for each Fiscal Year, as follows:

  i.   Executive’s Bonus may range from 0% to 180% of the Target Bonus and shall
be based on the Performance Assessment of Executive for the applicable Fiscal
Year evaluated on the basis of the Performance Criteria. Performance Criteria
may include both ABM and individual objectives, may be both qualitative and
quantitative in nature and shall be established by the Chief Executive Officer,
reviewed by the Compensation Committee, and communicated to Executive within
90 days after the beginning of the Fiscal Year for which they apply. The
determination of the Bonus amount for each Fiscal Year shall be determined by
the Compensation Committee based upon the Performance Assessment and the
recommendation of the Chief Executive Officer.     ii.   The Compensation
Committee reserves the right at any time to adjust the Performance Criteria in
the event of a Significant Transaction and/or for any unanticipated and material
events that are beyond the control of ABM, including but not limited to acts of
god, nature, war or terrorism, or changes in the rules for financial reporting
set forth by the Financial Accounting Standards Board, the Securities and
Exchange Commission, rules of the New York Stock Exchange and/or for any other
reason which the Compensation Committee determines, in good faith, to be
appropriate.     iii.   ABM shall pay Executive the Bonus for each Fiscal Year
following completion of the audit of ABM’s financial statements for such Fiscal
Year and within 10 days after determination of the Bonus by the Compensation
Committee. In the event of modification of employment under Paragraph 14 or
termination of employment hereunder other than (a) a termination under
Paragraph 16B, (b) a termination under Paragraph 16C for reasons other than
Executive’s health, or (c) Executive’s retiring at age 65 or more with no less
than 10 years of employment at Company, ABM shall pay Executive, within 75 days
thereafter, a prorated portion of the Target Bonus based on the fraction of the
Fiscal Year that has been completed prior to the date of modification or
termination.

      James Lusk   Page 4 of 14

 



--------------------------------------------------------------------------------



 



  iv.   Absent bad faith or material error, any conclusions of the Chief
Executive Officer with respect to the Performance Assessment or the Compensation
Committee with respect to the Performance Criteria or the Bonus shall be final
and binding upon Executive and ABM.     v.   No Bonus for any Fiscal Year of ABM
(other than the payment of a prorated portion of the Target Bonus under
Paragraph 7B(iii) following a modification or termination of employment) shall
be payable unless ABM’s EPS for the Fiscal Year then ending is equal to or
greater than 80% of ABM’s EPS for the previous Fiscal Year of ABM, in each case
excluding any gains and losses from sales of discontinued operations and any WTC
Related Gain.     vi.   Notwithstanding any other provision of this Agreement,
the Compensation Committee may, prior to the beginning of any Fiscal Year,
approve and notify the Executive of a modification to the Target Bonus or the
bonus range set forth in subparagraph (i) above. The Compensation Committee’s
decision in this regard shall be deemed final and binding on Executive. In
addition, the Compensation Committee may grant a discretionary incentive bonus
to Executive at any time in its sole discretion.

  C.   PERQUSITES. Executive shall receive the then current perquisites
generally provided by ABM to its executives. Such perquisites may include but
not be limited to the use of an ABM-leased car or a car allowance, group health
benefits, long-term disability benefits, group life insurance, sick leave and
vacation. Each of these perquisites is subject to the applicable ABM policy at
all times. Executive expressly agrees that should Executive terminate employment
with ABM for the purpose of being re-employed by an ABM subsidiary or affiliate,
Executive shall “carry-over” any previously accrued but unused vacation balance
to the books of the affiliate. ABM reserves the right to add, increase, reduce
or eliminate any perquisite at any time, but no such perquisite or perquisites
shall be reduced or eliminated as to Executive unless generally reduced or
eliminated as to senior executives at ABM.     D.   LIMIT. To the extent that
any compensation to be paid to Executive under this Agreement would cause
compensation payable to Executive to be non-deductible by ABM as a result of the
$1 million compensation limit provisions of Section 162(m), Executive agrees
that any such amount in excess of $1 million shall not be paid out to Executive
but shall be deferred by Executive under the ABM Deferred Compensation Plan. The
distribution of such deferred amounts will be made in accordance with the ABM
Deferred Compensation Plan. Amounts deferred by Executive will be credited with
interest or gains and losses in accordance with the ABM Deferred Compensation
Plan.

8.   PAYMENT OR REIMBURSEMENT OF BUSINESS EXPENSES. ABM shall pay directly or
reimburse Executive for reasonable business expenses of ABM incurred by

      James Lusk   Page 5 of 14

 



--------------------------------------------------------------------------------



 



  Executive in connection with ABM business in accordance with the ABM Travel &
Entertainment Policy.

9.   BUSINESS CONDUCT. Executive shall comply with all applicable laws
pertaining to the performance of this Agreement, and with all lawful and ethical
rules, regulations, policies, codes of conduct, procedures and instructions of
Company, including but not limited to the following:

  A.   GOOD FAITH. Executive shall not act in any way contrary to the best
interest of Company.     B.   BEST EFFORTS. During all full-time employment
hereunder, Executive shall devote full working time and attention to ABM.     C.
  VERACITY. Executive shall make no claims or promises to any employee,
supplier, contractor, customer or sales prospect of Company that are
unauthorized by Company or are in any way untrue.     D.   POSSIBLE CHANGE OF
CONTROL. Executive agrees that if Executive is approached by any person to
discuss a possible acquisition or other transaction that could result in a
change of control of ABM, Executive will immediately advise the Chief Executive
Officer, ABM’s General Counsel and the Chair of the Governance Committee of the
Board.     E.   CODE OF BUSINESS CONDUCT. Executive agrees to fully comply with
and annually execute a certification of compliance with ABM’s Code of Business
Conduct and Ethics.     F.   OTHER LAWS. Executive agrees to fully comply with
the other laws and regulations that govern Executive’s performance and receipt
of compensation under this Agreement, including but not limited to the
provisions of Section 304 of the Sarbanes-Oxley Act of 2002.

10.   NO CONFLICT. Executive represents to ABM that Executive is not bound by
any contract with a previous employer or with any other business that might
prevent Executive from entering into this Agreement. Executive further
represents that Executive is not bound by any other contracts or covenants that
in any way restrict or limit Executive’s activities in relation to Executive’s
or her employment with ABM that have not been fully disclosed to ABM prior to
the signing of this Agreement.

11.   COMPANY PROPERTY. ABM shall, from time to time, entrust to the care,
custody and control of Executive certain of Company’s property, such as motor
vehicles, equipment, supplies, passwords and electronic and paper documents.
Such documents may include, but shall not be limited to, customer lists,
financial statements, cost data, price lists, invoices, forms, electronic files
and media, mailing lists, contracts, reports, manuals, personnel files or
directories, correspondence, business cards, copies or notes made from Company
documents and documents compiled or prepared by Executive for

      James Lusk   Page 6 of 14

 



--------------------------------------------------------------------------------



 



    Executive’s use in connection with Company business. Executive specifically
acknowledges that all such items, including passwords and documents, are the
property of Company, notwithstanding their preparation, care, custody, control
or possession by Executive at any time(s) whatsoever.

12.   GOODWILL & PROPRIETARY INFORMATION. In connection with Executive’s
employment hereunder:

  A.   PROPRIETARY INFORMATION. Executive agrees to utilize and further
Company’s goodwill among its customers, sales prospects and employees, and
acknowledges that Company may disclose to Executive and Executive may disclose
to Company Proprietary Information.     B.   DUTY OF LOYALTY. Executive agrees
that the Proprietary Information and Company’s goodwill have unique value to
Company, are not generally known or readily available to Company’s competitors,
and could only be developed by others after investing significant time and
money. ABM makes the Proprietary Information and Company’s goodwill available to
Executive in reliance on Executive’s agreement to hold the Proprietary
Information and Company’s goodwill in trust and confidence. Executive hereby
acknowledges that to use this Proprietary Information and Company’s goodwill
other than for the benefit of Company would be a breach of such trust and
confidence and a violation of Executive’s duty of loyalty to Company.

13.   RESTRICTIVE COVENANTS. In recognition of Paragraph 12 above, Executive
hereby agrees that during the term of this Agreement and thereafter as
specifically agreed herein:

  A.   NON-SOLICITATION OF EMPLOYEES. While employed by ABM and for a period of
one year following Executive’s termination of employment, Executive shall at no
time directly or indirectly solicit or otherwise encourage or arrange for any
employee to terminate employment with Company except in the proper performance
of this Agreement.     B.   NON-DISCLOSURE. Except in the proper performance of
this Agreement, Executive shall not directly or indirectly disclose or deliver
to any other person or business, any Proprietary Information obtained directly
or indirectly by Executive from, or for, Company.     C.   NON-SOLICITATION OF
CUSTOMERS. Executive agrees that for a reasonable time after the termination of
this Agreement, which Executive and ABM hereby agree to be one year, Executive
shall not directly or indirectly, for Executive or for any other person or
business, seek, solicit, divert, take away, obtain or accept any customer
account or sales prospect with which Executive had direct business involvement
on behalf of Company within one year prior to termination of this Agreement. In
addition, Executive agrees that at all times after the termination of this
Agreement, Executive shall not seek, solicit, divert,

      James Lusk   Page 7 of 14

 



--------------------------------------------------------------------------------



 



      take away, obtain or accept the patronage of any customer or sales
prospect of Company through the direct or indirect use of any Proprietary
Information or by any other unfair or unlawful business practice.     D.  
NON-DISPARAGEMENT. During Executive’s employment with ABM and for a period of
two years following termination of employment (whether voluntary or
involuntary), Executive agrees not to make any comment or take any action which
disparages, defames, or places in a negative light Company, its past and present
officers, directors, and employees. ABM agrees that during this same period, its
officers and directors shall refrain from making any comment or taking any
action to disparage, defame, or place Executive in a negative public light.    
E.   COOPERATION. Upon termination of employment hereunder, Executive shall
cooperate with Company in its defense or prosecution of any current or future
matter in any forum, including but not limited to lawsuits, federal, state or
local agency claims, audits and investigations, and internal and external
investigations concerning any matter in which Executive was involved during
Executive’s employment with ABM or about which Executive has or should have
knowledge and information. Executive’s cooperation shall include, but is not
limited to, meeting with ABM’s in-house and/or outside attorneys, communicating
Executive’s knowledge of relevant facts to ABM’s attorneys, experts,
consultants, investigators, executives, management and human resources employees
and other representatives, reviewing and commenting on any relevant documents,
preparing any requested documentation and testifying at depositions, hearings,
arbitrations, trials and any other forum at which Executive’s participation and
testimony is requested by ABM. In performing the tasks outlined in this
Paragraph 13E, Executive shall be bound by the covenants of good faith and
veracity set forth in Paragraph 9 of this Agreement and as outlined in ABM’s
Code of Business Conduct and Ethics. In performing responsibilities under this
Paragraph 13E, Executive shall be compensated for Executive’s time at an hourly
rate of $250 per hour.     F.   LIMITATIONS. Nothing in this Agreement shall be
binding upon the parties to the extent it is void or unenforceable for any
reason in the State of Employment, including, without limitation, as a result of
any law regulating competition or proscribing unlawful business practices.

14.   MODIFICATION OF EMPLOYMENT. At any time during the then current Initial or
Extended Term, as applicable, of this Agreement, upon approval of a majority of
the non-management directors of the Board, the Board shall have the absolute
right, with or without cause and without terminating this Agreement or
Executive’s employment hereunder, to remove Executive as Executive Vice
President or from any other position in which Executive is then serving and to
modify the nature of Executive’s employment for the remainder of the then
current Initial or Extended Term, as applicable, from that of a full-time
employee to that of a part-time employee. The Modification Period shall commence
immediately upon ABM giving Executive written notice of such change.

      James Lusk   Page 8 of 14

 



--------------------------------------------------------------------------------



 



  A.   MODIFICATION ACTIONS. Upon commencement of the Modification Period:
(i) Executive shall immediately resign as an officer and/or director of ABM and
of any ABM subsidiaries, as applicable, (ii) Executive shall promptly return all
Company property in Executive’s possession to Company, including but not limited
to any motor vehicles, equipment, supplies and documents set forth in
Paragraph 11 of this Agreement, and (iii) ABM shall pay Executive when due any
and all previously earned, but as yet unpaid, salary, Bonus pursuant to
Paragraph 7B(iii), or other contingent compensation, reimbursement of business
expenses and perquisites.

  B.   MODIFICATION OBLIGATIONS. During the Modification Period: (i) Executive
shall be deemed a part-time employee and not a full-time employee of ABM,
(ii) Executive shall provide ABM with such occasional executive or managerial
services as reasonably requested by the person(s) designated by the Chief
Executive Officer, except that failure to render such services by reason of any
physical or mental illness or disability other than Total Disability or death,
or unavailability because of absence from the State of Employment, shall not
affect Executive’s right to receive payments under subparagraph 14B(iii),
(iii) ABM shall continue to pay Executive’s monthly salary pursuant to
Paragraph 7A of this Agreement and shall pay directly to Executive a monthly
amount equal to the Insurance Contribution immediately prior to the beginning of
the Modification Period, (iv) Executive shall not be eligible or entitled to
receive a Bonus with respect to the Modification Period or participate in any
bonus or perquisites other than the ABM Employee Stock Purchase Plan and 401(k)
plan provided that Executive continues to qualify under the terms of such plans,
(v) Executive may exercise rights under COBRA to obtain medical insurance
coverage as may be available to Executive, and (vi) ABM shall pay directly or
reimburse Executive in accordance with the provisions of Paragraph 8 of this
Agreement for reasonable business expenses of ABM incurred by Executive in
connection with such services requested by the person(s) designated by the
Board.

  C.   MODIFICATION PERIOD. The Modification Period shall continue until the
earlier of: (i) Total Disability or death, (ii) termination of this Agreement by
ABM for Just Cause, (iii) Executive accepts employment or receives any other
compensation from operating, assisting or otherwise being involved or associated
with any business that is similar to or competitive with any business in which
Company is engaged on the commencement date of the Modification Period, or
(iv) expiration of the then current Initial or Extended Term, as applicable, of
this Agreement.

15. EXTENSION OF EMPLOYMENT.

  A.   RENEWAL. Absent at least 90 days written notice of termination of
employment or notice of non-renewal from ABM to Executive prior to expiration of
the then current Initial or Extended Term, as applicable, of this Agreement,
employment hereunder shall continue for an Extended Term (or another Extended
Term, as applicable) of one year.

      James Lusk   Page 9 of 14

 



--------------------------------------------------------------------------------



 



  B.   NOTICE OF NON-RENEWAL. In the event that notice of non-renewal is given
90 days prior to the expiration of the then Initial or Extended Term, as
applicable, of this Agreement, employment shall continue on an “at will” basis
following the expiration of such Initial or Extended Term. In such event, ABM
shall have the right to terminate Executive’s employment or to change the terms
and conditions of Executive’s employment, including but not limited to
Executive’s position and/or compensation .

16. TERMINATION OF EMPLOYMENT.

  A.   TERMINATION UPON EXPIRATION OF TERM. Subject to at least 90 days prior
written notice of termination of employment, Executive’s employment shall
terminate, with or without cause, at the expiration of the then current Initial
or Extended Term. ABM has the option, without terminating this Agreement, of
placing Executive on a leave of absence at the full compensation set forth in
Paragraph 7 of this Agreement, for any or all of such notice period.     B.  
TERMINATION FOR CAUSE. ABM may terminate Executive’s employment hereunder at any
time during the then current Initial or Extended Term, as applicable, of this
Agreement, without notice subject only to a good faith determination by a
majority of the Board of Just Cause.     C.   VOLUNTARY TERMINATION BY
EXECUTIVE. At any time during the then current Initial or Extended Term, as
applicable, of this Agreement and with or without cause, Executive may terminate
employment hereunder by giving ABM 90 days prior written notice. For voluntary
termination reasons other than health, Executive will only receive a prorated
Bonus pursuant with Paragraph 7B(iii).     D.   DISABILITY OR DEATH. Employment
hereunder shall automatically terminate upon the Total Disability or death of
Executive. ABM shall pay when due to Executive or, upon death, Executive’s
designated beneficiary or estate, as applicable, any and all previously earned,
but as yet unpaid, salary, Bonus, other contingent compensation, reimbursement
of business expenses and perquisites which would have otherwise been payable to
Executive under this Agreement, through the end of the month in which Total
Disability or death occurs.     E.   ACTIONS UPON TERMINATION. Upon termination
of employment hereunder, Executive shall immediately resign as an officer and/or
director of ABM and of any ABM subsidiaries or affiliates, as applicable.
Executive shall promptly return and release all Company property in Executive’s
possession to Company, including but not limited to, any motor vehicles,
equipment, supplies, passwords and documents set forth in Paragraph 11 of this
Agreement. ABM shall pay Executive when due any and all previously earned, but
as yet unpaid, salary, Bonus, other contingent compensation, reimbursement of
business expenses and perquisites.

      James Lusk   Page 10 of 14

 



--------------------------------------------------------------------------------



 



17.   GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment.

18. DISPUTE RESOLUTION.

  A.   ARBITRATION. Except as provided in Paragraph 18B below, any claim or
dispute related to or arising from this Agreement (whether based in contract,
statute or tort, in law or equity) including, but not limited to, claims or
disputes between Executive and Company or its directors, officers, employees and
agents regarding Executive’s employment or termination of employment hereunder,
or any other business of Company, shall be resolved by binding arbitration in
accordance with the following procedures:

  i.   The arbitration shall be administered by AAA.     ii.   Except as
modified herein, the arbitration proceeding shall be administered pursuant to
AAA’s Employment Arbitration Rules (see www.adr.org).     iii.   The parties
will mutually agree upon two neutral arbitrators who shall be respectively
designated the “Pre-hearing Arbitrator” and the “Hearing Arbitrator.” The
Pre-hearing Arbitrator shall preside over all issues or disputes arising prior
to the hearing on the merits, including discovery issues and pre-hearing
motions. The Hearing Arbitrator shall preside over the formal hearing on the
merits and shall have the sole authority to issue a final and binding award in
the matter.     iv   The parties may conduct the following discovery as a matter
of right: (a) two depositions per side, (b) 35 non-compound interrogatories per
side, which shall be answered under penalty of perjury by the responding party,
(c) 35 non-compound document requests, which shall be answered under penalty of
perjury by the responding party. Any additional discovery shall only take place
as stipulated by the parties, as provided by the AAA’s Employment Arbitration
Rules, or as ordered by the Pre-hearing Arbitrator.     v.   The Pre-hearing
Arbitrator shall hear and rule upon such motions for summary judgment or summary
adjudication as might be made by either party. Upon receipt of such a motion,
the Pre-hearing Arbitrator shall consult with the parties and establish both a
hearing date and a briefing schedule which allows an opposition and reply
submission prior to the hearing.     vi.   The cost of such arbitration shall be
borne by ABM.     vii.   Any such arbitration must be requested in writing
within one year from the date the party initiating the arbitration knew or
should have known

      James Lusk   Page 11 of 14

 



--------------------------------------------------------------------------------



 



      about the claim or dispute, or all claims arising from that dispute are
forever waived.     viii.   Any such arbitration shall be held in the city
and/or county of employment hereunder. Judgment upon the award rendered through
such arbitration may be entered and enforced in any court having proper
jurisdiction.

  B.   LITIGATION / COURT ACTION. Disputes involving the threatened or actual
breach of obligations set forth in Paragraphs 12 and 13 of this Agreement shall
not be subject to arbitration. Rather, any such disputes shall be resolved
through civil litigation, which may be filed in any court of competent
jurisdiction.

19. REMEDIES & DAMAGES.

  A.   INJUNCTIVE RELIEF. The parties agree that compliance with Paragraphs 12
and 13 of this Agreement is necessary to protect the business and goodwill of
Company, and that any breach of such Paragraphs will result in irreparable and
continuing harm to Company, for which monetary damages may not provide adequate
relief. Accordingly, in the event of any actual or threatened breach of
Paragraphs 12 and 13 of this Agreement by Executive, ABM and Executive agree
that ABM shall be entitled to all appropriate remedies, including temporary
restraining orders and injunctions enjoining or restraining such actual or
threatened breach. Executive hereby consents to the issuance thereof forthwith
by any court of competent jurisdiction.     B.   WITHHOLDING AUTHORIZATION. To
the fullest extent permitted under the laws of the State of Employment
hereunder, Executive authorizes ABM to withhold from any severance payments
otherwise due to Executive and from any other funds held for Executive’s benefit
by ABM, any damages or losses sustained by Company as a result of any material
breach or other material violation of this Agreement by Executive, pending
resolution of the underlying dispute as provided in Paragraph 18 above.

20.   NO WAIVER. Failure by either party to enforce any term or condition of
this Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.

21.   SEVERABILITY. The provisions of this Agreement are severable. If any
arbitrator (or court as applicable hereunder) rules that any portion of this
Agreement is invalid or unenforceable, the arbitrator’s or court’s ruling shall
not affect the validity and enforceability of other provisions of this
Agreement. It is the intent of the parties that if any provision of this
Agreement is ruled to be overly broad, the arbitrator or court shall interpret
such provision with as much permissible breadth as is allowable under law rather
than consider such provision void.

22.   SURVIVAL. All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not

      James Lusk   Page 12 of 14

 



--------------------------------------------------------------------------------



 



    limited to the provisions of Paragraphs 13 and 18 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.

23.   REPRESENTATIONS. Executive represents and agrees that Executive has
carefully read and fully understands all of the provisions of this Agreement,
that Executive is voluntarily entering into this Agreement and has been given an
opportunity to review all aspects of this Agreement with an attorney, if
Executive chooses to do so.

24.   NOTICES.

  A.   ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, bonded messenger or overnight express, to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

         
 
  Executive:   James Lusk
 
      9 Wisteria Way
 
      Basking Ridge, NJ 07920
 
       
 
  Company:   ABM Industries Incorporated
 
      160 Pacific Avenue, Suite 222
 
      San Francisco, CA 94111
 
      Attention: Chief Executive Officer
 
       
 
  Copy:   ABM Industries Incorporated
 
      160 Pacific Avenue, Suite 222
 
      San Francisco, CA 94111
 
      Attention: Senior Vice President of Human Resources

  B.   RECEIPT. Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.

25.   ENTIRE AGREEMENT. Unless otherwise specified herein, this Agreement sets
forth every contract, understanding and arrangement as to the employment
relationship between Executive and ABM, and may only be changed by a written
amendment signed by both Executive and ABM.

  A.   NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.

  B.   SUPERSEDES OTHER AGREEMENTS. It is specifically understood and accepted
that this Agreement supersedes all oral and written employment agreements
between Executive and ABM prior to the date of this Agreement as well as all
conflicting provisions of Company’s Human Resources Manual,

      James Lusk   Page 13 of 14

 



--------------------------------------------------------------------------------



 



      including but not limited to the termination, discipline and discharge
provisions contained therein.     C.   AMENDMENTS. This Agreement may not be
amended except in a writing approved by the Board and signed by the Executive
and the Chief Executive Officer.

IN WITNESS WHEREOF, Executive and the Chief Executive Officer have executed this
Agreement as of the date set forth above.

         
Executive:
  James Lusk    
 
       
 
  Signature:   /s/ James Lusk
 
  Date:   March 8, 2007
 
       
Company:
  ABM Industries Incorporated
 
       
 
  Signature:   /s/ Henrik C. Slipsager
 
  Title:   Chief Executive Officer
 
  Date:   March 21, 2007

      James Lusk   Page 14 of 14

 